Case 2:19-cv-00436-JB-MU Document 25 Filed 02/21/20 Page 1 of 1                  PageID #: 193




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION


MAXUM INDEMNITY COMPANY,                    :

       Plaintiff,                           :

vs.                                         :      CA 19-0436-JB-MU

JERRY AND JOHN WOODS              :
CONSTRUCTION CORP., INC., et al.,
                                  :
     Defendants.


                                           ORDER

       At the request of the parties (see Doc. 22), this cause came on for a status

conference by telephone today (see Doc. 23). Consistent with the contents of Paragraph

12 of the Scheduling Order (see Doc. 21, ¶ 12) and Fed.R.Civ.P. 56(b), Plaintiff is

AUTHORIZED to file a motion for summary judgment in advance of the close of discovery

and, as well, may file another motion for summary judgment following the close of

discovery should the initial dispositive motion not lead to a resolution of all claims set forth

in the Complaint.

       DONE and ORDERED this the 21st day of February, 2020.

                                    s/P. Bradley Murray
                                    UNITED STATES MAGISTRATE JUDGE
